Citation Nr: 0628713	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  00-15 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
hypertension.  

2.  Entitlement to a disability rating in excess of 60 
percent for hypertension.  

3.  Entitlement to a disability rating in excess of 10 
percent for migraine headaches.  




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989, and from July 1991 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran a 
disability rating in excess of 10 percent for her service-
connected migraine headaches, and proposed to reduce her 60 
percent rating for hypertension to 10 percent.  

These issues were originally presented to the Board in June 
2004, at which time increased ratings for headaches and 
hypertension were denied.  However, in an April 2006 order, 
the U.S. Court of Appeals for Veterans Claims (Court) vacated 
this Board's decision and remanded the case to the Board for 
further consideration.  

The issue of entitlement to an increased rating for migraines 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  An October 1996 rating decision assigned a disability 
rating of 60 percent for the veteran's service-connected 
hypertension, effective January 18, 1992.  

2.  A May 2000 rating decision reduced the veteran's 60 
percent rating to 30 percent, effective August 1, 2000.  

3.  The preponderance of the evidence before the RO in May 
2000 did not demonstrate that sustained material improvement 
of the veteran's hypertension had taken place.  

4.  The veteran's hypertension does not result in left 
ventricular atrophy, abnormal cardiac rhythms, murmur, or any 
other cardiovascular disability.  


CONCLUSIONS OF LAW

1.  The reduction of the veteran's disability rating for 
hypertension from 60 percent to 10 percent was not warranted 
by a preponderance of the evidence, and the requirements for 
restoration have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 3.105(e), 4.1, 
4.2, 4.7, 4.13, 4.40, 4.45, and 4.97, Diagnostic Code 7101 
(2005).      

2.  The criteria for the award of a disability rating in 
excess of 60 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 7101 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been informed of the evidence needed to show 
her entitlement to the benefits claimed via a RO letter 
issued in May 2003.  In addition, the letter provided the 
veteran with specific information relevant to the her 
claims.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(c) (2005).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records and examination reports.  In this respect, 
the Board notes that all private medical treatment records 
made known to VA have been obtained.  The veteran was also 
notified of the above development via the RO's letters to the 
veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the Memphis VA medical center, where she has received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.  
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that legal notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in March 2000) and 
appealed prior to enactment of the changes in the law.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial March 2000 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, she has 
already been provided with notice of what type of information 
and evidence was needed to substantiate her increased rating 
claim.  While she was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In that regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any questions as to the 
appropriate date to be assigned is rendered moot.  

I. Reduction - Hypertension

The veteran seeks restoration of her 60 percent rating for 
service-connected hypertension.  A veteran's disability 
rating shall not be reduced unless an improvement in the 
disability is shown to have occurred.  38 U.S.C.A. § 1155 
(West 2002).  Prior to reducing a veteran's disability 
rating, VA is required to comply with pertinent VA 
regulations applicable to all rating-reduction cases, 
regardless of the rating level or the length of time that the 
rating has been in effect.  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2005).  In the advance 
written notice, the beneficiary will be informed of the right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2005).  

A rating reduction must be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Thus, in 
any rating-reduction case not only must it be determined that 
an improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. 
§ 3.344 (2005).  Rating agencies will handle cases affected 
by change of medical findings or diagnosis, so as to produce 
the greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.  

In this case, the evidence shows that the veteran was awarded 
a 60 percent rating for her service-connected hypertension in 
October 1996, effective from January 18, 1992.  Since this 
rating was in effect for five years at the time that the 
reduction took effect in August 2000, the special criteria 
governing ratings in effect for at least five years apply.  
Where a veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced 
only if the examination upon which the reduction is based is 
at least as full and complete as that used to establish the 
higher evaluation, and only if there is sustained material 
improvement in the disability.  38 C.F.R. § 3.344 (2005).  
38 C.F.R. § 3.344 specifically requires that the "entire 
record" be reviewed in considering a reduction, and that VA 
"consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life."  

When a VA examination is the basis for a reduction, the VA 
examiner should have reviewed the claims file, and the VA 
examination should be otherwise adequate.  See Tucker v. 
Derwinski, 2. Vet. App. 201 (1992); see also 38 C.F.R. 
§§§ 4.1, 4.2 (2005).  In the present case, the Board finds no 
evidence that the examiner who evaluated the veteran in 
February 2000 had the opportunity to examine the entire 
claims file, to include the veteran's medical history and 
prior blood pressure readings.  The cited medical history 
appears to be based solely on the veteran's recitation of her 
treatment history.  Thus, the examiner was unable to 
determine if the veteran's hypertension had in fact improved 
permanently.  Because the February 2000 examination failed to 
take into account the veteran's prior medical history, it was 
inadequate under 38 C.F.R. §§ 4.1 and 4.2 for reduction 
purposes, and the RO's action must be overturned.  

The Board also notes that according to the February 2000 VA 
examination report, the veteran began experiencing blurred 
vision in approximately 1996, which was suspected to be early 
hypertensive retinopathy.  Her hypertension was characterized 
by the examiner as "uncontrolled."  This evidence indicates 
that not only did the veteran's hypertension continue to 
cause additional medical complications, but it could possibly 
worsen, as it was "uncontrolled."  Thus, the Board is 
unable to conclude that sustained and material improvement in 
the veteran's hypertension has been demonstrated within the 
record.  For these reasons, the RO's reduction of the 
veteran's 60 percent rating must be reversed, and her prior 
rating is restored.  

II. Increased rating - Hypertension

The veteran also seeks a disability rating in excess of 60 
percent for her hypertension.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

Hypertension is rated under Diagnostic Code 7101.  This Code 
provides a 60 percent when diastolic pressure is 130 or more.  
A 60 percent rating represents the maximum schedular rating 
available under Diagnostic Code 7101.  38 C.F.R. § 4.104 
(2005).  

Upon receipt of her claim, the veteran was afforded VA 
examination in February 2000.  She reported that she had been 
prescribed a variety of medications for her hypertension, 
with limited results.  She thought her medication was 
resulting in a decreased libido and hair loss.  On objective 
evaluation her blood pressure readings were 182/115 
(standing), 180/118 (sitting), and 200/120 (supine).  An 
electrocardiogram (EKG) was within normal limits.  No 
evidence of left ventricular hypertrophy or other 
cardiovascular disorders was noted.  The veteran's 
hypertension was characterized as "uncontrolled."

In July 2000 a letter was received from S.T.S., M.D., who 
treated the veteran from October 1994 to September 1997.  He 
noted that the veteran had numerous changes to her 
hypertension medications during that time period.  While Dr. 
S. was treating her, her blood pressure ranged from lows of 
128/80 and 126/81 to a high of 176/106.  However, Dr. S. 
found no evidence of left ventricular hypertrophy or other 
cardiac disorders.  

Another VA medical examination was afforded the veteran in 
December 2000.  Her blood pressure readings were 206/110, 
190/110, and 180/106. The examiner stated that the veteran 
had a normal sinus rhythm and no significant changes were 
noted in her EKG results.  A physical examination of the 
cardiovascular system found a regular rate and rhythm with no 
murmur, gallop, bruit, or rub.  Her hypertension was again 
characterized as being "poorly controlled via medication."  

The veteran most recently underwent VA medical examination 
for her hypertension in July 2003.  She was noted not to be 
in compliance with her medications at that time.  Her blood 
pressure readings were 225/154 (sitting), 214/118 (standing), 
and 198/119 (supine).  The heart was found to be normal 
without murmur.  The veteran was diagnosed as suffering from 
hypertension with no cardiac abnormality.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 60 percent for hypertension.  As was 
noted above, a 60 percent rating represents the maximum 
schedular rating under Diagnostic Code 7101, for 
hypertension.  The veteran has not presented evidence that 
her hypertension results in any other cardiovascular 
disability, such that evaluation under other diagnostic 
criteria, or the award of a separate rating, is warranted.  
According to the VA examination reports, the veteran has a 
normal cardiac rhythm, with no murmur, gallop, bruit, or rub.  
She was also negative for left ventricular hypertrophy.  Her 
private medical records are also negative for any 
cardiovascular abnormality resulting from her hypertension.  
While the medical evidence does confirm that the veteran's 
hypertension also results in headaches, she has already been 
awarded a separate rating for such headaches.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's hypertension has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that her 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 60 percent for the veteran's 
hypertension.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Entitlement to restoration of a 60 percent rating for 
hypertension effective August 1, 2000, is granted, subject to 
the governing regulations pertaining to the payment of 
monetary benefits.  

Entitlement to a disability rating in excess of 60 percent 
for hypertension is denied.  




REMAND

The veteran seeks a disability rating in excess of 10 percent 
for her migraine headaches, secondary to hypertension.  While 
she was examined by VA relatively recently, in July 2003, she 
was not taking her medications at that time, thereby 
distorting the results of that examination.  As such, a new 
VA medical examination for evaluation of the veteran's 
migraine headaches is warranted.  VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006).  That duty to assist includes providing a 
medical examination and/or obtaining a medical opinion 
statement when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure that all notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA must 
send the veteran a corrective notice, 
that: (1) explains the information or 
evidence needed to establish an effective 
date, if a higher disability rating is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); and (2) requests or tells the 
veteran to provide any evidence in her 
possession that pertains to her claim.  
The claims file must include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

2.  The AMC/RO should schedule the veteran 
for a VA neurological examination, by an 
appropriate specialist, to address the 
current severity of her migraine 
headaches.  The veteran's claims folder 
must be made available to the examiner for 
review in connection with the examination.  
All necessary diagnostic tests should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  
The examiner should provide a discussion 
of the frequency and severity of the 
veteran's headaches.  In addition, the 
examiner should express an opinion as to 
whether the veteran's headaches are 
completely prostrating, prolonged, and/or 
productive of severe economic 
inadaptability.  The medical basis for any 
opinions expressed should be provided.  

3.  Thereafter, the AMC/RO should again 
review the claims file, and if any further 
development is required, such should be 
accomplished at this time.  The AMC/RO 
should then reconsider the veteran's 
pending increased rating claim for 
migraine headaches in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


